Exhibit 3.1 AMENDED AND RESTATED BY-LAWS OF NANOVIRICIDES, INC. A Nevada corporation (the "Corporation") ARTICLE I OFFICES Offices. The registered office of the Corporation is located in the city and state designed by the Corporation in its Articles of Incorporation.The Corporation may also maintain offices at such other places both within and without the State of Nevada as the Board of Directors may from time to time determine or the business of the Corporation may require. ARTICLE II MEETINGS OF STOCKHOLDERS SECTION 1.Annual Meetings.A meeting of the stockholders for the purpose of electing directors and for the transaction of such other business as may properly be brought before the meeting shall be held annually at 10 A.M. on November 1, or at such other time on such other day as shall be fixed by resolution of the Board of Directors.If the day fixed for the annual meeting shall be a legal holiday, such meeting shall be held on the next succeeding business day. SECTION 2.Special Meetings.
